Citation Nr: 1227404	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  05-32 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by pain in the arms, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a disability manifested by pain in the legs, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1990 to July 1991.  This included service in the Persian Gulf area.  He was also a member of the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

This matter was previously before the Board in April 2008 and February 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the foregoing remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's pain in the arms was not shown to be due to a disease or injury that occurred during his active service, including an undiagnosed illness.

2.  The Veteran's pain in the legs was not shown to be due to a disease or injury that occurred during his active service, including an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a qualifying chronic disability manifested by pain in the arms have not been met. 38 U.S.C.A. §§ 101, 1101, 1110, 1117, 5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317(a)(2) (2011). 

2.  The criteria for service connection for a qualifying chronic disability manifested by pain in the legs have not been met. 38 U.S.C.A. §§ 101, 1101, 1110, 1117, 5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317(a)(2) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in April 2003, March 2004, November 2004, December 2005, June 2008, January 2009, and February 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Board further observes that this case was remanded in February 2011 in order to obtain an addendum opinion from a VA medical examiner so as to assess the nature and etiology of the asserted disorders.  Thereafter, the requested opinion was obtained in February 2011.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the February 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

The Veteran contends that he developed pain in his arms and legs as a result of his active military service.  It is noted that the Veteran filed separate claims for service connection for arthritis of various joints, including his shoulders and knees, and those claims have been previously denied and are not part of the current appeal at this time.  The Veteran's current claim includes whether his arm and leg pains are an "undiagnosed illness" within the meaning of 38 C.F.R. § 3.317.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that such manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Additionally, service connection may be granted to any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian Theater of operations during the Persian Gulf War. 

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii) .  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's service treatment records from his period of active service do not contain complaints of pain in the arms or legs.  At the time of his demobilization physical examination in January 1991 no leg or arm pain was noted and no abnormalities of the arms or legs were found.  However, later National Guard records reflect that by 1996 the Veteran was reporting leg cramps.  In November 1996, a friend of the Veteran noted that he often complained of flu like symptoms including muscle aches. 

The Veteran participated in a study at a private hospital regarding Gulf War illness in 1999.  At that time, in addition to other symptoms, the Veteran reported joint and muscle pains.  The study mentions that the Veteran had myalgias and arthralgias that were worse in his left leg than his right, without specific mention of arm pain.  Based on various reports of the Veteran, including a history of chronic fatigue, myalgias, arthralgias, and impaired memory, a diagnosis of chronic fatigue syndrome/fibromyalgia was discussed with him.  However, dolorimeter examination for fibromyalgia tender points was negative for 18 out of 18, and the Veteran was not actually diagnosed with fibromyalgia.

The Veteran was examined with respect to various joint pains and other conditions in September 2003 and, at that time, he denied experiencing muscle pains in his legs, although he reported cramping at bedtime.  While he reported various joint pains, these were attributed to osteoarthritis primarily.  The Veteran was examined for chronic fatigue syndrome, and it was determined that he did not meet the criteria for that disorder.

In April 2008, the Board remanded the Veteran's claim for pains in his arms and legs for an examination to determine whether these symptoms were due to fibromyalgia, given the reference to that disorder on the Gulf War study.  The Veteran was afforded this examination in July 2008.  At that time, the Veteran described muscle "tightness" but no pain or cramping.  This was unilateral, and either of the arm or of the leg close to the groin.  It was present upon awakening and was not associated with exercise or previous exercise.  There were no paresthesias or dyesthesias, and it did not occur every day but rather randomly.  There were no axial complaints.  This had not changed in frequency, onset, character, or duration.  The sensation would go away after arising.  Examination of the muscles showed no fasciculations, spasticity, or flaccidity.  There was good upper and lower tone and strength.  The Veteran was not diagnosed with fibromyalgia as he lacked any of the 18 specified trigger points.  It was noted that the muscle pain that he described which was present upon awakening and relieved shortly after arising was most likely positional from sleep.  There was no examination evidence of any muscle disorder and creatine phosphokinase (CPK) (released by damaged muscle), rheumatologic, and other studies were consistently negative on multiple repeats.  There was no evidence for an "unexplained illness" related to this symptom.

The case was remanded again in February 2011 to obtain an addendum opinion addressing whether the Veteran sleeping in a position that would give him cramps was a sleep disorder which could be related to an undiagnosed illness.  In February 2011, the VA examiner clarified that the Veteran's complaints were related to the osteoarthritis of the shoulders and knees which were well documented in the medical records.  There was no evidence of a specific sleep disorder, nor of any undiagnosed symptom or illness.

The evidence does not show that the Veteran currently has a disorder manifested by pain in the arms and legs that is related to his active service.  Available evidence including VA examinations show that the claimed discomfort in his arms and legs is referable to osteoarthritis of his joints (which is not the subject of this decision), and his position while sleeping.  There is no evidence ascribing this symptom to any other cause, other than the Veteran's assertion that this is due to some type of undiagnosed illness.  However, the VA examiner was asked on two occasions whether the Veteran's claimed pain in the arms and legs was related to an undiagnosed illness and the response was negative.  Given the medical expertise of the VA examiner, the opinion is more probative than that of the Veteran.  Ascribing particular symptoms to an undiagnosed illness is beyond the capabilities of a lay person.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a disability manifested by pain in the arms, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for a disability manifested by pain in the legs, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


